United States Court of Appeals
                      For the First Circuit

No. 12-1461

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          TAREK MEHANNA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                              Before

                   Howard, Selya and Thompson,

                         Circuit Judges.



     Sabin Willett, with whom Susan Baker Manning, Julie Silva
Palmer, Bingham McCutchen LLP, J. W. Carney, Jr., and Carney &
Bassil were on brief, for appellant.
     Alex Abdo, Hina Shamsi, Matthew R. Segal, and Sarah R. Wunsch
on brief for American Civil Liberties Union and American Civil
Liberties Union of Massachusetts, amici curiae.
     Pardiss Kebriaei, Baher Azmy, and Amna Akbar on brief for
Center for Constitutional Rights, amicus curiae.
     Nancy Gertner, David M. Porter, and Steven R. Morrison on
brief for National Association of Criminal Defense Lawyers, amicus
curiae.
     E. Joshua Rosenkranz and Orrick, Herrington & Sutcliffe LLP
on brief for Scholars, Publishers, and Translators in the Fields of
Islam and the Middle East, amici curiae.
     Elizabeth D. Collery, Attorney, Appellate Section, Criminal
Division, U.S. Department of Justice, with whom Mythili Raman,
Acting Assistant Attorney General, Criminal Division, Denis J.
McInerney, Acting Deputy Assistant Attorney General, Criminal
Division, Carmen M. Ortiz, United States Attorney, John P. Carlin,
Acting Assistant Attorney General, National Security Division, and
Joseph F. Palmer, Attorney, National Security Division, were on
brief, for appellee.



                        November 13, 2013
             SELYA,   Circuit    Judge.        Terrorism   is   the     modern-day

equivalent of the bubonic plague: it is an existential threat.

Predictably, then, the government's efforts to combat terrorism

through the enforcement of the criminal laws will be fierce.

Sometimes, those efforts require a court to patrol the fine line

between      vital    national        security     concerns     and     forbidden

encroachments on constitutionally protected freedoms of speech and

association.     This is such a case.

             As if that were not enough, the case presents a welter of

other issues.        At the risk of singling out one of many, we pay

particular heed to the need to appraise the district court's

efforts — in the face of an avalanche of emotionally charged

evidence — to hold steady and true the delicate balance between

probative value and unfairly prejudicial effect. This appraisal is

especially    difficult    in    terrorism       cases   because   it    puts   two

competing rights on a collision course: the government's right to

present its best case in support of its theories of guilt and the

defendant's right to be shielded from untoward prejudice arising

out of the introduction of evidence that is, at one and the same

time, probative yet inflammatory.

             The stage can be set quite simply.            In the court below,

the government aimed a barrage of terrorism-related charges at

defendant-appellant Tarek Mehanna.             Following a protracted trial,

the   jury   convicted    him    on   all     counts.    The    defendant,      ably


                                        -3-
represented and supported by a coterie of earnest amici, challenges

not only these convictions but also his 210-month sentence.         After

careful   consideration   of   the   massive   record,   the   defendant's

prolific arguments, and the controlling law, we affirm.

I.    OVERVIEW

            We start with an overview of the charges lodged against

the defendant and then outline the travel of the case.

            This appeal has its genesis in an indictment returned by

a federal grand jury sitting in the District of Massachusetts.         In

its final form, the indictment charged the defendant with four

terrorism-related counts and three counts premised on allegedly

false statements.   The terrorism-related counts included one count

of conspiracy to provide material support to al-Qa'ida (count 1);

one count of conspiracy to provide material support to terrorists

knowing or intending its use to be in violation of 18 U.S.C. §§ 956

and 2332 (count 2); one count of providing and attempting to

provide material support to terrorists, knowing and intending its

use to be in violation of 18 U.S.C. §§ 956 and 2332 (count 3); and

one count of conspiracy to kill persons in a foreign country (count

4).   The remaining counts included one count of conspiracy to make

false statements as part of a conspiracy to commit an offense

against the United States (count 5) and two counts of knowingly and

willfully making false statements to federal officers (counts 6 and

7).   See 18 U.S.C. §§ 371, 1001.      For the reader's convenience, we


                                     -4-
have annexed to this opinion an appendix delineating the pertinent

portions of the relevant statutes.

               Counts 1 through 3 (the conspiracy and material support

charges) were based on two separate clusters of activities.          The

first cluster centered on the defendant's travel to Yemen.1           We

briefly describe that trip.

               In 2004, the defendant, an American citizen, was 21 years

old and living with his parents in Sudbury, Massachusetts.            On

February 1, he flew from Boston to the United Arab Emirates with

his associates, Kareem Abuzahra and Ahmad Abousamra.2           Abuzahra

returned to the United States soon thereafter but the defendant and

Abousamra continued on to Yemen in search of a terrorist training

camp.       They remained there for a week but were unable to locate a

camp. The defendant then returned home, while Abousamra eventually

reached Iraq.

               The second cluster of activities was translation-centric.

In 2005, the defendant began to translate Arab-language materials

into English and post his translations on a website — at-Tibyan —

that comprised an online community for those sympathetic to al-

Qa'ida and Salafi-Jihadi perspectives.          Website members shared



        1
      This cluster of activities also comprises the foundation for
count 4.
        2
       Abousamra was charged as a defendant in this case but
absconded in December of 2006. For aught that appears, he remains
a fugitive.

                                     -5-
opinions, videos, texts, and kindred materials in online forums.

At least some offerings that the defendant translated constituted

al-Qa'ida-generated media and materials supportive of al-Qa'ida

and/or jihad.3

          The false statement counts (counts 5 through 7) related

to statements that the defendant made during the course of an

investigation by the Federal Bureau of Investigation (FBI) into his

activities and those of his confederates. This investigation began

in or around 2006.    The statements specified in the indictment

concerned the whereabouts and activities of one Daniel Maldonado,

as well as the purpose and ultimate destination of the defendant's

trip to Yemen.

          After considerable pretrial skirmishing, not material

here, trial commenced. It lasted some 37 days. The district court

refused to grant judgment of acquittal on any of the seven counts.

The jury convicted the defendant on all of them, and the district

court imposed a 210-month term of immurement.

          This   timely   appeal   ensued.   In   it,   the   defendant

challenges his convictions, various evidentiary rulings, and his

sentence. We address below the more substantial components of this

asseverational array.     A few points are not addressed at all



     3
       While "jihad" is a linguistically protean term that may
encompass both violent and nonviolent acts, the record makes clear
that the defendant used the term to refer to violent jihad — and
that is the meaning that we ascribe to it throughout this opinion.

                                   -6-
because we have found them to be insufficiently developed, patently

meritless, or both. In addition, the amici have attempted to raise

some issues not preserved by the defendant.                     We disregard those

attempts.      The   law     is    settled       that   amici    cannot   ordinarily

introduce    into    a    case    issues    not    briefed      and   argued   by   the

appellant.    See United States v. Chiaradio, 684 F.3d 265, 284 n.7

(1st Cir.) ("[W]e adhere to the established principle that an

amicus may not 'interject into a case issues which the litigants,

whatever their reasons might be, have chosen to ignore.'" (quoting

Lane v. First Nat'l Bank of Bos., 871 F.2d 166, 175 (1st Cir.

1989))), cert. denied, 133 S. Ct. 589 (2012).                    This case presents

no occasion for departing from this general rule.

II.   THE TERRORISM-RELATED COUNTS

             The centerpiece of the defendant's challenge to his

convictions on the four terrorism-related counts is his binary

claim that these convictions are neither supported by the evidence

nor constitutionally permissible.

                     A.    Sufficiency of the Evidence.

             We review de novo challenges to the sufficiency of the

evidence.    See United States v. Gobbi, 471 F.3d 302, 308 (1st Cir.

2006).   This review eschews credibility judgments and requires us

to take the facts and all reasonable inferences therefrom in the

light most favorable to the jury's verdict.                  See United States v.

Sepulveda, 15 F.3d 1161, 1173 (1st Cir. 1993). Using this lens, we


                                           -7-
must determine whether a rational jury could have found that the

government proved each element of the crimes charged beyond a

reasonable doubt.    See id.       To withstand a sufficiency challenge,

a guilty verdict need not be an inevitable outcome; rather, "it is

enough that the finding of guilt draws its essence from a plausible

reading of the record."      Id.

             To put the defendant's sufficiency challenge into a

workable perspective, it is helpful to trace the anatomy of the

four terrorism charges.           Count 1 charges the defendant with

conspiring    to   violate   18    U.S.C.   §   2339B,   which   proscribes

"knowingly provid[ing] material support or resources to a foreign

terrorist organization." Id. § 2339B(a)(1). To satisfy the intent

requirement of section 2339B, a defendant must have "knowledge

about the organization's connection to terrorism."               Holder v.

Humanitarian Law Project (HLP), 130 S. Ct. 2705, 2717 (2010).             A

specific intent to advance the organization's terrorist activities

is not essential.     See id.; see also United States v. Al Kassar,

660 F.3d 108, 129 (2d Cir. 2011) (identifying "two express scienter

requirements: that the aid be intentional and that the defendant

know the organization he is aiding is a terrorist organization or

engages in acts of terrorism").

             In this case, the defendant does not dispute that al-

Qa'ida was and is a foreign terrorist organization (FTO).              Nor

could he credibly do so.       See Redesignation of Foreign Terrorist


                                      -8-
Organizations,    68     Fed.   Reg.   56,860,   56,862    (Oct.   2,   2003);

Redesignation of Foreign Terrorist Organization, 66 Fed. Reg.

51,088, 51,089 (Oct. 5, 2001); see also United States v. Farhane,

634 F.3d 127, 135 n.7 (2d Cir. 2011).            By like token, the record

leaves no doubt that the defendant was aware of al-Qa'ida's status.

             Count 2 charges the defendant with conspiring to violate

18 U.S.C. § 2339A, which proscribes "provid[ing] material support

or resources . . . , knowing or intending that they are to be used

in preparation for, or in carrying out," certain other criminal

activities.    Id. § 2339A(a).     The intent requirement under section

2339A differs somewhat from the intent requirement under section

2339B: to be guilty under section 2339A, the defendant must have

"provide[d] support or resources with the knowledge or intent that

such resources be used to commit specific violent crimes."              United

States v. Stewart, 590 F.3d 93, 113 (2d Cir. 2009) (emphasis in

original).     Thus, "the mental state in section 2339A extends both

to the support itself, and to the underlying purposes for which the

support   is   given."      Id.   at   113   n.18.    As    adapted     to   the

circumstances of this case, the government had to prove that the

defendant had the specific intent to provide material support,

knowing or intending that it would be used in a conspiracy to kill

persons abroad.     See 18 U.S.C. §§ 956, 2332.

             Count 3 is closely related to count 2.          It charges the

defendant with violating, or attempting to violate, 18 U.S.C.


                                       -9-
§ 2339A. The district court instructed the jury that it could find

the defendant guilty on count 3 under theories of direct liability,

attempt, aiding and abetting, or agency.                  Because the parties'

arguments on appeal target the attempt theory, we focus our

attention there.

            Material support is defined identically for purposes of

sections 2339A and 2339B.          Such support may take various forms,

including    (as        arguably   pertinent      here)     the    provision   of

"service[s]"       or     "personnel."       18    U.S.C.     §§    2339A(b)(1),

2339B(g)(4).       With respect to the Yemen trip, the government

accused the defendant of conspiring to provide himself as an al-

Qa'ida recruit (count 1); knowing or intending the use of this

material support in a conspiracy to kill persons abroad (count 2);

and attempting to provide this support, knowing or intending that

it would be used in such a conspiracy (count 3).

            Count 4 bears a family resemblance to counts 1 through 3,

but it has a slightly different DNA. It charges the defendant with

violating 18 U.S.C. § 956, which proscribes conspiring in the

United States "to commit at any place outside the United States an

act that would constitute the offense of murder" if that act had

been committed within the United States.                 Id. § 956(a)(1).      For

purposes    of   this      statute,   it   does    not    matter    whether    the

defendant's coconspirators are located within the United States or

abroad.    See id.


                                      -10-
            We turn next to the government's proof.   In gauging the

sufficiency of that proof, we start with the Yemen trip and the

cluster of activities surrounding it.

            The defendant asserts that this trip cannot bear the

weight of his convictions on any of the four terrorism-related

counts because the record shows nothing more than that he went to

Yemen to pursue Islamic studies.   The government counters that the

evidence reflects a far more sinister purpose.          The salient

question — at least with respect to the first three terrorism-

related counts — is whether the record, viewed in the light most

agreeable to the verdict, supports a finding that the defendant

conspired to provide or attempted to provide himself and others as

recruits (and, thus, as material support) for al-Qa'ida's terrorist

aims.

            The government's evidence of the defendant's specific

intent with respect to his Yemen trip included his own actions,

discussions with others, coconspirator statements, and materials

that the defendant either kept on his computer or shared on the

Internet.     The defendant contends that this evidence, in the

aggregate, showed nothing more than his participation in activities

protected by the First Amendment (e.g., discussing politics and

religion, consuming media related to those topics, and associating

with certain individuals and groups) and, thus, could not support

a finding of guilt.    See Scales v. United States, 367 U.S. 203,


                                -11-
229-30 (1961); United States v. Spock, 416 F.2d 165, 169-74 (1st

Cir. 1969).       But the defendant is looking at the evidence through

rose-colored glasses.            We think it virtually unarguable that

rational jurors could find that the defendant and his associates

went abroad to enlist in a terrorist training camp.

            On this point, the defendant's own statements are highly

probative.        His   coconspirators    testified    that    the   defendant

persistently stated his belief that engaging in jihad was "a duty

upon a Muslim if he's capable of performing it," and that this duty

included committing violence.          The evidence further showed that,

following    United     States    intervention   in    Iraq,   the   defendant

concluded "that America was at war with Islam," and saw American

"soldiers as being valid targets."

            Acting upon these views, the defendant and his associates

— as early as 2001 — discussed seeking out a terrorist training

camp.      Following    these     discussions,   the   defendant     expressed

interest     in    receiving     military-type   training      in    order   to

participate in jihad.       The defendant made clear that he wished to

engage in jihad if he "ever had the chance" and that he and his

associates "would make a way to go." Together, they "discussed the

different ways people could get into Iraq, the different training

camps."

            In these conversations, the defendant voiced his desire

to fight against the United States military forces in Iraq. He and


                                      -12-
his associates went "in depth on details" regarding the logistics

of reaching such a terrorist training camp.

          Coconspirator testimony shined a bright light on the

defendant's   intent.       This   testimony   made   pellucid   that   the

defendant and his comrades traveled to Yemen "for the purpose of

finding   a     terrorist     training     camp"      and   "[e]ventually

. . . get[ting] into Iraq." The defendant's particular interest in

Iraq was because it was "an area that was being attacked."         He took

the position that "there was an obligation for Muslims to stand up

and fight against invasion of Iraq and the U.S. forces in Iraq."

          The defendant attempts to characterize these remarks as

mere political speech.      The jury, however, was entitled to draw a

different inference: that the defendant's comments were evidence of

the formation and implementation of a scheme to go abroad, obtain

training, join with al-Qa'ida, and wage war against American

soldiers fighting in Iraq.

          The timing of the trip and the furtiveness with which the

defendant acted provide circumstantial support for this conclusion.

The record contains evidence that the defendant abruptly suspended

his studies in Massachusetts during the school year and kept his

plans hidden from his parents. Prior to his departure, he gave his

brother a bag of personal belongings and asked his brother to

dispose of them. These belongings included "something about how to

make a bomb."


                                    -13-
          We note that the defendant and his associates purchased

round-trip airline tickets.    In the travelers' own words, however,

the return portions were for use "[i]f things didn't work out," as

well as to avoid raising the sort of suspicion often associated

with one-way ticketing.      And Abuzahra testified at trial that,

notwithstanding the return ticket, he did not expect to return to

the United States because "[t]he purpose of . . . going was to

basically fight in a war."

          From this and other evidence, a rational jury could

conclude that the defendant did not intend to return to the United

States after leaving for Yemen.      This intent dovetails with the

defendant's self-proclaimed jihadi agenda and makes the purpose of

the trip apparent.

          There was more.     The evidence showed that the defendant

and his associates had a plan of action for their arrival in Yemen.

Abousamra had obtained the name of a contact there "who was going

to get them to a military training camp."   When the men traveled to

Yemen, they carried a piece of paper that contained the contact's

name.

          To be sure, the Yemen trip did not bear fruit.        Once

there, the defendant learned to his evident dismay that training

camps no longer existed in the area and "that it was nearly

impossible for anybody to get any training" there.    The contact in

Yemen fizzled, telling the defendant and Abousamra that "all that


                                 -14-
stuff is gone ever since the planes hit the twin towers."                  It is

consistent with the government's theory of the case, however, that

the   defendant,     when      confronted    with   this    news,   expressed

disappointment that he had "left [his] life behind" based on faulty

information.

            The government's case is strengthened by evidence that

the   defendant    and   his    associates   engaged   in    a   coverup    that

continued long after the defendant's return from Yemen. The record

reflects that the defendant and his associates repeatedly discussed

how to align their stories and mislead federal investigators (in

point of fact, they formulated cover stories for their Yemen trip

even before the trip began).            To facilitate the coverup, the

defendant and his cohorts attempted to obscure their communications

by using code words such as "peanut butter," "peanut butter and

jelly," or "PB&J" for jihad and "culinary school" for terrorist

training.    Relatedly, the defendant encouraged an associate to

install an "encryptor" on his computer in order to make it "much

harder for [the FBI] to" monitor their online communications.

            It is settled beyond hope of peradventure that evidence

of participation in a coverup can be probative of elements of the

underlying crime such as knowledge and intent.              See United States

v. Davis, 623 F.2d 188, 192 (1st Cir. 1980) (citing Grunewald v.

United States, 353 U.S. 391, 405 (1957)).            This is a commonsense

proposition, and "criminal juries are not expected to ignore what


                                     -15-
is perfectly obvious."       United States v. Echeverri, 982 F.2d 675,

679 (1st Cir. 1993).

           There    is    another   dimension   to   this   aspect   of   the

government's case.       Although the theory of guilt that we have been

discussing centered on the cluster of activities surrounding the

Yemen trip, it was bolstered by other evidence.

           To begin, the defendant's desire to engage in jihad did

not end with the failed Yemen trip.        Early in 2006, the defendant

told an associate, Ali Aboubakr, about how he had traveled to Yemen

to engage in jihad.      The defendant invited Aboubakr to join him if

he elected to travel abroad for jihad again. He described "a camp"

that they could attend in Yemen, where they would "live with like,

300 other brothers" who "all walk around . . . with camo jackets

and AK-47s."    The defendant urged Aboubakr, who was then a college

student, not to tell his father about his plan.

           The defendant's communication with his "best friend,"

Daniel Maldonado, further evinced his determination to engage in

jihad.4   In December of 2006, Maldonado telephoned the defendant

from Somalia.      During this call, the two discussed the logistics

needed for the defendant to join Maldonado in Somalia, including

transportation and travel documents.        Maldonado said that he was

"in a culinary school" and "mak[ing] peanut butter and jelly."


     4
       At the time of trial, Maldonado was serving a ten-year
sentence pursuant to his guilty plea for receiving military-type
training from an FTO. See 18 U.S.C. § 2339D(a).

                                    -16-
Maldonado testified that this was code language, familiar to the

defendant, denoting that Maldonado was in a terrorist training camp

and engaged in jihad.

            Percipient witnesses testified that the defendant watched

jihadi videos with his associates for the purpose of "gain[ing]

inspiration from the[m]" and "becom[ing] like a mujahid."5        These

videos depicted events such as Marines being killed by explosives,

suicide bombings, and combat scenes glorifying the mujahideen. The

defendant was "jubilant" while watching them.

            In a similar vein, the record is shot through with

evidence of the defendant's rabid support for al-Qa'ida, his "love"

for Osama bin Laden, his admiration of the September 11 hijackers,

and his conviction that the September 11 attacks were justified and

a "happy" occasion.

            The defendant complains that some of this evidence bears

no direct connection to his Yemen trip.    This plaint is true as far

as it goes — but it does not take the defendant very far.              It

overlooks     the   abecedarian   proposition   that   evidence   of    a

defendant's general mindset may be relevant to the issue of his

intent. See, e.g., United States v. Allen, 670 F.3d 12, 14-16 (1st

Cir. 2012).    The record here is replete with such evidence.


     5
       "Mujahideen" (singular: "mujahid") is defined as "Muslim
guerilla warriors engaged in a jihad."      The American Heritage
Dictionary of the English Language 1153 (4th ed. 2000). At trial,
Aboubakr described "mujahid" as meaning "somebody who partakes in
fighting."

                                  -17-
          The evidence we have summarized sufficed to ground a

finding, beyond a reasonable doubt, that the defendant traveled to

Yemen with the specific intent of providing material support to al-

Qa'ida, knowing or intending that this support would be used in a

conspiracy to kill persons abroad.      It likewise sufficed to ground

a finding that the defendant attempted to provide such material

support, knowing or intending that it would be used in a conspiracy

to kill persons abroad.    Finally, it sufficed to ground a finding

that the defendant, while in the United States, conspired with

others in a plan to kill persons abroad.           The evidence was,

therefore, ample to convict on the four terrorism-related counts.

                   B.   The Defendant's Rejoinders.

          Despite the obvious logic of the government's position

and the wealth of evidence that supports it, the defendant labors

to undermine the four terrorism-related convictions.      His efforts

take two different directions — one a frontal assault and the other

an end run.    We address each in turn.

          1.    Scholarly Pursuits.     The defendant argues that the

only reasonable interpretation of his Yemen trip and the activities

surrounding it is an innocent one: he sojourned to Yemen solely for

the purpose of studying there.    He describes himself as a devoted

scholar of Islam and asserts that he visited Yemen, specifically,

because the purest form of Arabic is spoken there.     In support, he

reminds us that he toured a school while in the country.


                                 -18-
            Relatedly, the defendant suggests that, regardless of his

associates' purpose and intent, he was far more moderate than they.

This moderation allegedly included adherence to certain beliefs

antithetic to al-Qa'ida canon.             Among these beliefs was the

doctrine of "aman," which the defendant describes as "a covenant to

obey the law within a country that permits practice of the faith."

As he would have it, his adherence to aman would prohibit him from

targeting American troops.

            We readily agree that the record contains some evidence

supporting    the   defendant's    alternative     narrative.    Yet,   that

evidence does not eclipse the plethora of proof pointing in the

opposite direction. When all was said and done, the jury heard and

rejected the defendant's innocent explanation of the events that

occurred.    It was plainly entitled to do so.        See United States v.

Olbres, 61 F.3d 967, 972-73 (1st Cir. 1995).

            To    gain   a   conviction,     the    government   need   not

"eliminat[e] every possible theory consistent with the defendant's

innocence."      United States v. Noah, 130 F.3d 490, 494 (1st Cir.

1997).   It is the jury's role — not that of the Court of Appeals —

to choose between conflicting hypotheses, especially when such

choices depend on the drawing of inferences and elusive concepts

such as motive and intent.        See id.; Olbres, 61 F.3d at 972-73.

            2.    The Alternative Theory of Guilt.        The defendant's

second rejoinder represents an attempt to change the trajectory of


                                    -19-
the debate.   He points out that the indictment identifies his

translations as culpable activity; that the government introduced

copious evidence in support of a theory of guilt based on the

translations; that it argued this theory to the jury; and that the

jury returned a general verdict.         Building on this platform, he

argues that even if the evidence of the Yemen trip is sufficient to

ground his terrorism-related convictions, those convictions cannot

stand because they may have been predicated on protected First

Amendment speech.

          It is pointless to speak in the abstract of a verdict

predicated on protected conduct.         The Court of Appeals is not a

sorting hat, divining which criminal defendants' stories fall into

constitutionally    protected   and    unprotected   stacks.     Cf.   J.K.

Rowling, Harry Potter and the Sorcerer's Stone 113-22 (1997).

Instead, an appellate court's role is to discern what, if any,

errors marred the trial below.        This inquiry requires us to focus

on the relevant actors in the trial and not to engage in an

untethered academic analysis of the verdict itself.

          Personification has its limits.            Verdicts, not being

sentient, cannot err on their own; rather, any errors in a verdict

come from the actors who have contributed to it.          For example, a

trial judge can commit error by instructing the jury that it can

convict a defendant for wholly legal conduct.          See, e.g., United

States v. Tobin, 480 F.3d 53, 56-58 (1st Cir. 2007).           By the same


                                  -20-
token, jurors can err by returning a guilty verdict that is

unsupported by legally sufficient evidence.               See, e.g., United

States v. Valerio, 48 F.3d 58, 63-65 (1st Cir. 1995).

          When it comes to the argument that the defendant makes

here — that one of two possible grounds for the general verdict is

suspect — the classification of the specific error makes all the

difference.   If "a mistake about the law" underlies the argument,

reversal may be necessary.        Griffin v. United States, 502 U.S. 46,

59 (1991); see Yates v. United States, 354 U.S. 298, 312 (1957);

Stromberg v. California, 283 U.S. 359, 367-68 (1931).                  Such a

"legal error" occurs, for instance, when "jurors have been left the

option of relying upon a legally inadequate theory" by the trial

court's charge.    Griffin, 502 U.S. at 59.       If, however, "a mistake

concerning the weight or the factual import of the evidence"

underlies the argument, the verdict must be upheld as long as the

evidence is adequate to support one of the government's alternative

theories of guilt.       Id.

          With    this    short    primer   in   place,    we   turn   to   the

defendant's asseveration that the district court committed legal

error in charging the jury with respect to his translations.                At

first blush, this asseveration is counter-intuitive because the

court below evinced a keen awareness of the First Amendment issues

implicated here.    Pertinently, the court instructed:

                    Now, this is important. Persons who
          act     independently of a foreign terrorist

                                    -21-
          organization    to    advance     its   goals   or
          objectives are not considered to be working
          under the organization's direction or control.
          A person cannot be convicted under this
          statute     when     he's      acting     entirely
          independently     of    a    foreign     terrorist
          organization. That is true even if the person
          is advancing the organization's goals or
          objectives. Rather, for a person to be guilty
          under this count, a person must be acting in
          coordination with or at the direction of a
          designated foreign terrorist organization,
          here, as alleged in Count 1, al Qa'ida.
                  You need not worry about the scope or
          effect of the guarantee of free speech
          contained in the First Amendment to our
          Constitution. According to the Supreme Court,
          this   statute    already     accommodates    that
          guarantee by punishing only conduct that is
          done in coordination with or at the direction
          of a foreign terrorist organization. Advocacy
          that is done independently of the terrorist
          organization and not at its direction or in
          coordination with it does not violate the
          statute.
                  Put another way, activity that is
          proven to be the furnishing of material
          support or resources to a designated foreign
          terrorist organization under the statute is
          not activity that is protected by the First
          Amendment; on the other hand, as I've said,
          independent    advocacy    on    behalf   of   the
          organization, not done at its direction or in
          coordination with it, is not a violation of
          the statute.

          The defendant assigns error to these instructions in

three respects.   He says that they (i) fail to define the term

"coordination"; (ii) incorrectly direct the jury not to consider

the First Amendment; and (iii) should have been replaced by a set




                                -22-
of instructions that he unsuccessfully proffered to the district

court.6

               Where, as here, preserved claims of error relate to the

correctness of a jury instruction as a matter of law, our review is

de novo.       See United States v. Sasso, 695 F.3d 25, 29 (1st Cir.

2012). None of the defendant's three claims of instructional error

survives this review.

               Although we agree that coordination can be a critical

integer in the calculus of material support, the defendant's first

assignment of instructional error is simply wrong.                     While the

district   court     did   not   use   the    phrase   "is   defined    as,"   it

nonetheless defined the term "coordination" functionally.                      It

explained to the jury in no fewer than three different ways that

independent advocacy for either an FTO or an FTO's goals does not

amount    to    coordination.      This      distinction,    which   the   court

accurately characterized as "important," went to the heart of the

matter.

               Moreover, the district court's instructions harmonize

with the text of the material support statute, which reads:

"Individuals who act entirely independently of the [FTO] to advance


     6
       The defendant makes a fleeting argument that the district
court's "coordination" instruction was directed only to count 1 and
that the district court failed to instruct on the coordination
element with regard to counts 2 and 3.          This argument is
disingenuous: it is nose-on-the-face plain that the district court
incorporated its "coordination" instruction by reference into its
instructions on counts 2 and 3. No more was exigible.

                                       -23-
its goals or objectives shall not be considered to be working under

the [FTO]'s direction and control."            18 U.S.C. § 2339B(h).        The

context made clear that the government's "translations-as-material-

support" theory was premised on the concept that the translations

comprised a "service," which is a form of material support within

the purview of the statute.        See id. §§ 2339A(b)(1), 2339B(g)(4).

The HLP Court explained that "service," as material support,

"refers to concerted activity, not independent advocacy."               130 S.

Ct. at 2721.     The instructions given to the jury embraced this

construct.

             In sum, the district court's instructions captured the

essence of the controlling decision in HLP, where the Court

determined that otherwise-protected speech rises to the level of

criminal material support only if it is "in coordination with

foreign    groups   that     the     speaker    knows     to   be     terrorist

organizations." Id. at 2723. If speech fits within this taxonomy,

it is not protected.         See id. at 2722-26.           This means that

"advocacy performed in coordination with, or at the direction of,"

an FTO is not shielded by the First Amendment.            Id. at 2722.      The

district court's instructions tracked the contours of this legal

framework. The court appropriately treated the question of whether

enough    coordination     existed    to    criminalize    the      defendant's

translations as factbound and left that question to the jury. See,




                                     -24-
e.g., Jones v. United States, 526 U.S. 227, 247 n.8 (1999).                  We

discern no error.

            The second assignment of instructional error is no more

robust.     The defendant contends that the court below erroneously

foreclosed his argument that his activities were constitutionally

protected by telling the jury: "You need not worry about the scope

or effect of the guarantee of free speech contained in the First

Amendment to our Constitution."

            This contention is futile. The very next sentence of the

instructions     makes     the   district      court's   purpose      pellucid:

"According to the Supreme Court, this statute already accommodates

that   guarantee    by   punishing      only   conduct   that    is   done   in

coordination with or at the direction of a foreign terrorist

organization." The instructions, read in context, did not tell the

jury to blind itself to the protections of the First Amendment.

Instead, they appropriately advised the jury that the material

support statute, as well as the instructions the district court

gave   regarding    that     statute,     already    accounted     for   those

protections.

            In all events, it is a bedrock principle that "[t]he role

of the jury in a federal criminal case is to decide only the issues

of fact."    Berra v. United States, 351 U.S. 131, 134 (1956).               In

line with this principle, the district court properly barred the

jury from embarking on an independent evaluation of First Amendment


                                     -25-
protections.       See United States v. Victoria-Peguero, 920 F.2d 77,

86 (1st Cir. 1990); see also United States v. Fincher, 538 F.3d
868, 872 (8th Cir. 2008).

              The defendant's third assignment of instructional error

calumnizes the district court for failing to give his proffered

instructions on the interaction of the material support statutes

and the prophylaxis afforded by the First Amendment.                        We will

reverse   a     trial    court's      refusal   to    give    a    proffered     jury

instruction only if the proffered instruction is substantively

correct, not otherwise covered in substance in the court's charge,

and of sufficient import that its omission seriously affects the

defendant's ability to present his defense.                  See Chiaradio, 684
F.3d at 281; United States v. Prigmore, 243 F.3d 1, 17 (1st Cir.

2001); United States v. McGill, 953 F.2d 10, 13 (1st Cir. 1992).

              In   the   case    at     hand,   the    defendant's         proffered

instructions were not substantively correct but, rather, contained

legally flawed propositions.             There is nothing to be gained by

citing book and verse.          A single illustration suffices.

              The proffered instruction stated: "the person [providing

the alleged support] must have a direct connection to the group

[FTO] and be working directly with the group [FTO] for it to be a

violation     of   the   statute."       Contrary     to     the   tenor    of   this

statement, a direct link is neither required by statute nor

mandated by HLP.


                                        -26-
             We add, moreover, that to the extent that the proffered

instructions were sound, they were covered in substance by the

charge actually given.        Here, too, a single example makes the

point.

             The proffered instructions stated: "[m]ere association

with terrorists or a terrorist organization is not sufficient to

meet the element of 'in coordination with.'"               What the district

court told the jury is perfectly consistent with this language.

That ends the matter: a defendant has a right to an instruction on

his theory of the case, but he has no right to insist that the

trial court parrot his preferred wording. See, e.g., United States

v. DeStefano, 59 F.3d 1, 2-3 (1st Cir. 1995); McGill, 953 F.2d at

12.

             The bottom line is that the defendant's assault on the

district court's jury instructions is without merit.               And, having

eliminated the defendant's claims of legal error, we are left only

with his claim that the jury's finding of "coordination" lacked

sufficient supporting evidence.

             As noted above, that inquiry is foreclosed by Griffin.

We    already    have   determined   that    the    cluster   of    activities

surrounding the defendant's Yemen trip supplied an independently

sufficient      evidentiary   predicate     for    the   convictions   on   the

terrorism-related counts.         The defendant's translation-related

activities were tendered to the jury only as an alternative basis


                                     -27-
for   those    convictions.    Even     if    that    proof   is   factually

insufficient,    Griffin   dictates   that     we    affirm   based   on    the

government's Yemen theory.

             It makes no difference that the absence of facts showing

coordination with al-Qa'ida might have resulted in constitutionally

protected conduct.     The dividing line that the Supreme Court drew

in Griffin was based on the distinct roles of judge and jury in our

system of justice, not the presence vel non of constitutional

issues.   We entrust trial judges with the grave responsibility of

giving juries a proper view of the law, and when they fail to do

so, reversal may be warranted because "there is no reason to think

that [jurors'] own intelligence and expertise will save them from

that error."     Griffin, 502 U.S. at 59.

             On the other hand, jurors are endowed with expertise in

factfinding. See id. That presumed expertise is not vitiated even

when performing the factfinding task requires them to separate

constitutionally protected conduct from illegal conduct.                   See,

e.g., N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-82 (1964).

Thus, Griffin wisely teaches that there is no need for courts to

save jurors from themselves "when they have been left the option of

relying upon a factually inadequate theory, since jurors are well

equipped to analyze the evidence." 502 U.S. at 59 (emphasis in

original).




                                 -28-
          That brings down the final curtain.     We have found the

defendant's claims of legal error with respect to his translation

activities wanting, and we have no occasion to examine the factual

sufficiency of those activities as a basis for his terrorism-

related convictions.       Even if the government's translation-as-

material-support theory were factually insufficient, we would not

reverse: the defendant's convictions on the affected counts are

independently supported by the mass of evidence surrounding the

Yemen trip and, under Griffin, we need go no further.7

                           C.   Odds and Ends.

          The defendant invites us to overturn his conviction on

some or all of the terrorism-related counts for a variety of

additional reasons. Without exception these reasons are meritless.

We dispose of them summarily.

          1.   Variance.    The defendant perceives a fatal variance

between the conspiracies charged in counts 1, 2, and 4 and what he

visualizes as a hodge-podge of other conspiracies captured by the

     7
       Citing strong circumstantial evidence that the jury rested
these convictions on the Yemen trip — for example, the conviction
on count 4 was necessarily predicated on the Yemen trip (not the
translations), making it highly likely that the convictions on
counts 1, 2, and 3 shared the same provenance — the government
argues strenuously that any instructional error would have been
harmless.   See Hedgpeth v. Pulido, 555 U.S. 57, 58 (2008) (per
curiam) (holding that constitutionally or legally defective jury
instruction becomes reversible error only if it "had substantial
and injurious effect or influence in determining the jury's
verdict" (quoting Brecht v. Abrahamson, 507 U.S. 619, 623 (1993))).
Inasmuch as we discern no instructional error, we do not reach this
argument.

                                   -29-
proof at trial.     The accepted rule is that when the government's

case at trial varies from the crime limned in the charging document

and that variance is both material and prejudicial, an ensuing

conviction must be set aside.        See United States v. Boylan, 898
F.2d 230, 246-48 (1st Cir. 1990).

            We need not tarry. As we have explained, questions about

the number of conspiracies that are in play and about their

structure    typically   "present    matters   of   fact   suitable   for

resolution by a jury."       Sepulveda, 15 F.3d at 1190.          Hence,

variance claims are normally reviewed on appeal as matters of

evidentiary sufficiency.    See id.

            Silhouetted against this backdrop, what we have said

about the defendant's failed sufficiency argument, see supra Part

II(A), not only shows that the government proved the conspiracies

that it charged but also refutes the defendant's variance claim.

Based upon a careful perscrutation of the record, we are confident

that no material and prejudicial variance exists in this case. The

government introduced sufficient evidence to prove each of the

conspiracies with which the defendant was charged.

            We add, moreover, that the district court's instructions

focused the jury with laser-like intensity on these particular

conspiracies.     And even though the defendant labored to splinter

the government's proof into a myriad of separate conspiracies, the




                                    -30-
jury supportably rejected this effort at deconstruction. That ends

the matter.

             2.    Legal Impossibility.         The defendant argues that

counts   2   and    3   must   fail   because    they   depend       on   a   legal

impossibility.      See United States v. Dixon, 449 F.3d 194, 202 n.2

(1st Cir. 2006) (explaining that "legal impossibility exists when

a defendant sets out to achieve an objective which, even if

achieved     as    envisioned,    will   not     constitute      a    crime").

Specifically, he maintains that he could not have had an intent to

provide material support knowing or intending its use to violate

either section 956 or section 2332.             In terms of section 956, he

envisions a legal impossibility because "[p]utative recipients of

the 'personnel' could not 'use' that support, as section 2339A

contemplates, to commit a predicate crime requiring conspiracy

within the United States, because by definition, those recipients

were contemplated to be abroad."             He further argues that legal

impossibility results because the government's theory of the case

fell short of making out a conspiracy to commit "an act that would

constitute the offense of murder."           18 U.S.C. § 956(a)(1).

             With respect to section 2332, the defendant contends that

legal impossibility forecloses conviction because the government

did not make out "a contemplated conspiracy or attempt occurring

outside the United States to make use of [the defendant's] or

Abousamra's person to kill some national of the United States."


                                      -31-
             These convoluted theories are difficult to follow.                 We

need   not   wend   our   way,   step    by    step,    through    the   intricate

labyrinth that the defendant constructs.               It suffices to say that,

in the last analysis, his theories raise questions of factual,

rather than legal, impossibility.                As such, their resolution

depends on the sort of functions that the criminal law commits to

juries, namely, how one looks at the facts of the case and what

inferences one chooses to draw.

             At any rate, dressing up an argument in different raiment

rarely improves its prospects.          Stripped of rhetorical flourishes,

the defendant's legal impossibility theories are nothing more than

creative reformulations of discrete aspects of his previously

rejected sufficiency claim.        What matters is that the evidence in

this case was adequate to prove all of the elements of the

terrorism-related counts.        See supra Part II(A).            The defendant's

legal impossibility theories therefore fail.

             3.   Vagueness.     The defendant makes a cursory argument

that the district court's "construction" of the material support

laws was unconstitutionally vague.                To the extent that this

argument is preserved, it is foreclosed by HLP, 130 S. Ct. at 2718-

22.    Consequently, we reject it out of hand.

             4. The Certification Requirement. The defendant objects

that his convictions on counts 2 and 3 are invalid because of the

government's failure to comply with the certification requirement


                                        -32-
adumbrated in 18 U.S.C. § 2332(d).     This requirement reads: "No

prosecution for any offense described in this section shall be

undertaken . . . except on written certification . . . that, in the

judgment of the certifying official, such offense was intended to

coerce, intimidate, or retaliate against a government or a civilian

population."    Id.

            The government concedes that no such certification was

obtained.   In the circumstances of this case, however, the absence

of a certification affords the defendant no sanctuary.

            To begin, the defendant did not raise this objection in

the district court.      Our review, therefore, is only for plain

error.   See United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).   To make out plain error, the defendant must show "(1) that

an error occurred (2) which was clear or obvious and which not only

(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings."    Id.

            There is no plain error here.   In the first place, it is

doubtful that the certification requirement applies to this case.

The defendant was not prosecuted for an offense "described in"

section 2332 but, rather, for an offense described in section 2339A

(which references section 2332 as a specific-intent element).

Given this uncertainty, any error that may have transpired would

not be "clear or obvious."


                                -33-
          At any rate, the defendant cannot vault the third hurdle

erected by the plain error standard: on this record, he cannot show

that his substantial rights were adversely affected by the absence

of a certification.        The defendant's convictions under section

2339A were premised on knowledge and intent that his material

support would be used for violations of either section 2332 or

section 956.   On a separate count — count 4 — the jury found that

the defendant violated section 956.         Thus, his section 2339A

conviction was supported by an intent to violate section 956. This

makes it highly unlikely that the inclusion of the reference to

section 2332 had any substantial effect.        See Turner v. United

States, 396 U.S. 398, 420 (1970) (explaining "that when a jury

returns a guilty verdict on an indictment charging several acts in

the conjunctive, . . . the verdict stands if the evidence is

sufficient with respect to any one of the acts charged").

          5.    Count 3.    The defendant mounts a singular attack on

count 3, which charged him with attempted violation of section

2339A; that is, attempting to provide material support knowing or

intending its use in a conspiracy to kill persons abroad.        The

defendant suggests that the government failed to prove that he

engaged in the substantial step necessary to undergird an attempt

conviction.    This suggestion is plainly unavailing.

          We agree with the defendant that a conviction for attempt

necessitates proof that the defendant took at least one substantial


                                  -34-
step toward the actual commission of the charged crime. See, e.g.,

United States v. Pires, 642 F.3d 1, 8 (1st Cir. 2011); Gobbi, 471
F.3d at 309.    Here, however, the Yemen trip constituted a very

substantial step toward the attempted commission of the crime. The

defendant suspended his studies, instructed his brother to destroy

a bag of his possessions, and flew to Yemen armed with the name of

a possible al-Qa'ida liaison.   The jury was fully entitled to find

that these actions satisfied the "substantial step" requirement.

           In an effort to efface this reasoning, the defendant

posits that the Yemen trip could not have constituted a substantial

step toward the commission of the crime because there was no al-

Qa'ida presence in Yemen in February of 2004.       Notwithstanding

these importunings, we need not decide whether or when al-Qa'ida

pulled up stakes and quit Yemen.    Even if we assume arguendo that

al-Qa'ida retreated before the defendant's trip, the existence of

a substantial step would not be called into question.       Such a

departure would, at most, have created a factual impossibility; and

as we previously have explained, "factual impossibility is not a

defense to . . . liability . . . for inchoate offenses such as

conspiracy or attempt."   Dixon, 449 F.3d at 202.

III.   THE FALSE STATEMENT COUNTS

           The defendant does not contest the sufficiency of the

evidence underpinning his convictions on counts 5 (making false

statements as part of a conspiracy to commit an offense against the


                                -35-
United States) and 7 (making false statements anent the purpose and

ultimate destination of the Yemen trip).               He does, however,

interpose a sufficiency challenge to his conviction on count 6. We

turn next to this challenge.

             Count 6 charges a violation of 18 U.S.C. § 1001(a)(2),

which criminalizes "knowingly and willfully . . . mak[ing] any

materially     false,   fictitious,        or   fraudulent   statement    or

representation" to federal officials. The statements on which this

count depends pertain to the whereabouts and activities of the

defendant's friend and compatriot, Maldonado.            These utterances

were made when FBI agents questioned the defendant in December of

2006. In response to direct queries, the defendant told the agents

that he had last heard from Maldonado two weeks earlier and that

Maldonado was living in Egypt, working as a website steward. These

statements were unquestionably false: the defendant had spoken to

Maldonado within the week and knew that Maldonado was in Somalia

and training for jihad.

             Still, even proof of knowing and willful falsity, without

more,   is   not   enough   to   sustain    a   conviction   under   section

1001(a)(2).     Targeted statements must not only be false but also

materially so.     See United States v. Sebaggala, 256 F.3d 59, 64-65

(1st Cir. 2001).

             The defendant seizes on this additional requirement.         He

points out that when the agents questioned him, they knew full well


                                    -36-
where Maldonado was and what he was doing.               They also knew that he

had spoken with Maldonado by telephone within a matter of days.

              Building on this foundation, the defendant argues that

the agents were asking him questions to which they already knew the

answers for the sole purpose of catching him in a lie.                    Thus, his

argument runs, his false statements cannot be material because the

agents      knew   that    his   statements       were   false    ab    initio   and,

therefore, were not misled by them.                 Inasmuch as this argument

challenges     the   sufficiency       of   the    government's        evidence,    it

engenders de novo review.            See Gobbi, 471 F.3d at 308.

              The defendant is fishing in an empty stream.               To satisfy

the materiality requirement of section 1001(a)(2), a statement must

have   "a    natural      tendency    to    influence,    or     [be]   capable    of

influencing, a governmental function." Sebaggala, 256 F.3d at 65.

But    the    statement      need     not   actually      have    influenced       the

governmental function. It is enough that the "statement could have

provoked governmental action." Id.; see United States v. Edgar, 82
F.3d 499, 510 (1st Cir. 1996) (explaining that "the standard is not

whether there was actual influence, but whether [the statement]

would have a tendency to influence").              Thus, the proper inquiry is

not whether the tendency to influence bears upon a particular

aspect of the actual investigation but, rather, whether it would

bear upon the investigation in the abstract or in the normal




                                        -37-
course. See United States v. McBane, 433 F.3d 344, 350-51 (3d Cir.

2005); Edgar, 82 F.3d at 510.

             Under this formulation, the knowledge of the interrogator

is   irrelevant      to    the     materiality         of       the   defendant's      false

statements.       See United States v. Land, 877 F.2d 17, 20 (8th Cir.

1989).   With this in mind, courts have rejected variations of the

metaphysical       proposition         advanced       by       the    defendant      with    a

regularity bordering on the monotonous.                        See, e.g., United States

v. Lupton, 620 F.3d 790, 806-07 (7th Cir. 2010); McBane, 433 F.3d

at 350-52; Edgar, 82 F.3d at 510; Land, 877 F.2d at 20; see also

Brogan v. United States, 522 U.S. 398, 399-400, 402 (1998) (finding

defendant's false response to be material where agents knew correct

answer at time of questioning, but not elaborating on this point).

             In   the     case    at   hand,     it    is       clear       beyond   hope   of

contradiction that the defendant's false statements about Maldonado

had a natural tendency to influence an FBI investigation into

terrorism.    After all, Maldonado was hip-deep in terrorism-related

antics. During the critical interview, the defendant was plainly

attempting to obscure both Maldonado's participation in terrorist

endeavors and the telephone call in which he and Maldonado had

discussed    jihad      and      terrorist     training.              The    misinformation

imparted    by    the     defendant     thus     had       a    natural      propensity     to

influence an FBI investigation into terrorist activity.




                                          -38-
             To   cinch    matters,    the   defendant's        mendacity   was

undertaken    for   the    purpose    of   misdirecting    the    ongoing   FBI

investigation (or so the jury could have found).                   This is an

important datum: where a defendant's statements are intended to

misdirect     government     investigators,      they     may    satisfy    the

materiality requirement of section 1001 even if they stand no

chance of accomplishing their objective.          See Lupton, 620 F.3d at

806-07.   This principle makes eminently good sense: it would stand

reason on its head to excuse a defendant's deliberate prevarication

merely because his interrogators were a step ahead of him.

             To say more on this point would be supererogatory.             The

defendant's challenge to the sufficiency of the evidence on count

6 is a losing proposition.

IV.   THE EVIDENTIARY RULINGS

             The next leg of our journey takes us through a series of

hotly contested evidentiary rulings.            Although these claims of

error are somewhat interrelated, we subdivide them into five

segments.

                      A. Coconspirator Statements.

             The challenged evidentiary rulings concern four sets of

out-of-court statements attributed to coconspirators and admitted

at trial.    The first two sets of declarations were made by closely

related coconspirators and were uttered either before or after the

Yemen trip. The remaining two sets comprise remarks of more remote


                                      -39-
personages, whom the government also alleges were coconspirators.

Although the defendant unleashes a torrent of arguments against the

admission of these statements, we discern no reversible error.

            The principles that govern the admission of coconspirator

statements are old hat.    Out-of-court statements offered to prove

the truth of the matter asserted are generally regarded as hearsay

and, thus, inadmissible. See Fed. R. Evid. 801(c), 802. But there

are exceptions.     Pertinently for present purposes, when such a

statement is offered against a party and is shown to have been

"made by the party's coconspirator during and in furtherance of the

conspiracy," it is "not hearsay" and therefore admissible. Fed. R.

Evid. 801(d)(2)(E).

            If a defendant challenges the admissibility of such a

statement when it is offered against him, the trial court may

provisionally admit the evidence and defer its final ruling until

the close of all the evidence.      See United States v. Perez-Ruiz,

353 F.3d 1, 12 (1st Cir. 2003).    This procedure imposes a two-fold

obligation upon a protesting defendant: he must object when the

evidence is first offered and again at the close of all the

evidence.    See id.

            In evaluating a trial court's refusal to sustain such a

close-of-evidence objection, we ask whether the record adequately

evinces "that a conspiracy embracing both the declarant and the

defendant existed, and that the declarant uttered the statement


                                  -40-
during and in furtherance of the conspiracy."        United States v.

Piper, 298 F.3d 47, 52 (1st Cir. 2002) (internal quotation mark

omitted).   The party seeking the benefit of the hearsay exception

(here, the government) must carry the devoir of persuasion on this

inquiry and establish the necessary elements by a preponderance of

the evidence.     Id.   "If these conditions are met, and if there is

corroboration in the form of extrinsic evidence of the declarant's

involvement in the conspiracy, then the hearsay barrier is avoided

and the statement may be admitted." United States v. Bradshaw, 281
F.3d 278, 283 (1st Cir. 2002).

            1.   Pre-Yemen Statements.   With this framework in place,

we turn first to certain statements that preceded the Yemen trip.

The Yemen trip did not take place until February of 2004.

Abousamra had sought to locate a terrorist training camp in 2002.

At that time, Pakistan captured his fancy. He solicited assistance

from Hassan Masood, a confederate who had particularized knowledge

about that country.

            Armed with Masood's information, Abousamra traveled to

Pakistan twice that year.     Upon returning, he complained to Masood

about the futility of his quest.     Abousamra nonetheless noted that

this cloud had a silver lining: in his travels, he had come across

a sympathetic contact who had urged him to "do whatever [he could]

back in America."




                                  -41-
            That advice presaged conversations that took place in

2003 among Abousamra, Abuzahra, and the defendant. Fueled by anger

over the intervention by the United States in Iraq, the three men

agreed in principle to participate in jihad against the United

States.   They discussed possible ways to implement this consensus,

including    the   assassination   of   political   leaders,   attacks   on

military bases, and incursions at shopping malls.

            Ultimately, the trio abandoned any plans for mischief-

making in the United States.       At that point, Abousamra conversed

with Jason Pippin, a person whom he had met through online Salafi-

Jihadi forums.     Abousamra sought Pippin's counsel about a possible

Yemen trip.

            At trial, the government used several of the statements

that had been made during the foregoing discussions. The defendant

argues that nothing Abousamra said at those times can satisfy the

strictures    of   Rule   801(d)(2)(E).     He   insists   that   all    the

statements preceded the formation of any plan to go to Yemen and,

a fortiori, did not take place during the conspiracy.             He adds

that, even when viewed in the most sinister light, the statements

relate to separate conspiracies that he never joined.          Because the

defendant challenges these statements for the first time on appeal,

our review is for plain error.      See Duarte, 246 F.3d at 60.

            We find no error, plain or otherwise.          To begin, we

already have rejected the defendant's atomizing conception that


                                   -42-
each distinct terrorism-oriented thought must be treated as its own

separate conspiracy.     See supra Part II(C)(1).          Our rejection is

consistent with the truism that a conspiracy may "shift its

priorities from time to time without sacrificing its essential

identity."      Sepulveda, 15 F.3d at 1191.          That the conspiracy

shifted its focus from Pakistan to domestic attacks and then to

Yemen did not rob it of its essential purpose: waging jihad against

the United States.     The means may have changed from time to time,

but the end remained the same.

             Once this essential purpose is understood, it becomes

evident that none of the statements at issue predate the formation

of the relevant conspiracy.         All of the statements follow the

discussions between the defendant and his associates in 2001 about

terrorist training camps.      What is more, the defendant agreed to

participate in jihad against the United States before Abousamra's

exploration of domestic attacks and the trio's investigation into

the plausibility of a Yemen trip.

             To be sure, Abousamra's flirtation with Pakistan and his

conversations with Masood occurred earlier.          But even though these

remarks came beforehand, the law is settled that a "statement made

by a coconspirator, if in furtherance of the conspiracy, is

. . . admissible against the defendant even if made prior to the

defendant's involvement in the conspiracy."                United States v.

Masse,   816 F.2d 805,   811   (1st    Cir.   1987).     Judge   Aldrich


                                    -43-
graphically described the underlying rationale: "[A] conspiracy is

like a train.        When a party knowingly steps aboard, he is part of

the crew, and assumes conspirator's responsibility for the existing

freight . . . ."          United States v. Baines, 812 F.2d 41, 42 (1st

Cir. 1987).

              2.    Post-Yemen Statements.         After Abuzahra bailed out of

the Yemen trip, he told Masood his reasons for doing so.                     For his

part, Abousamra recounted his travels in Yemen and beyond to a

number of witnesses. These post-Yemen oral histories were admitted

at   trial.        The    defendant      maintains   that    by   the   time      these

statements     were       made,    the   conspiracy    had    ended     as   to     the

declarants: he says that Abuzahra abandoned the conspiracy by

leaving Yemen early and that, by the time Abousamra spoke, there

was no one left with whom he could have been conspiring.                     Because

these fact-laden claims of error were preserved below, we review

them for clear error.         See Sepulveda, 15 F.3d at 1180.

              With respect to Abousamra, the defendant's attempt to

limit the conspiracy to Yemen alone casts the net too narrowly. As

we   already       have   explained,      the    defendant   continued       to   seek

opportunities to engage in jihad well after his return from Yemen.

See supra Part II(A).             Furthermore, the defendant's claim ignores

entirely the charged conspiracy to provide false information to the

government — a conspiracy that continued long after the Yemen trip.




                                          -44-
             The      defendant's     plaint      that    Abuzahra     abandoned     the

conspiracy is equally asthenic.                  "[I]n order to withdraw from a

conspiracy, a conspirator must act affirmatively either to defeat

or disavow the purposes of the conspiracy," such as by confessing

to the authorities or informing his coconspirators that he has

forsaken the conspiracy and its goals.                     Piper, 298 F.3d at 53

(internal       quotation     marks       omitted).       Abuzahra     took   no    such

affirmative       steps     but,    rather,      merely   eschewed      contact     with

Abousamra and the defendant upon his return from Yemen.                       Avoiding

contact with one's coconspirators, without more, is not in any way,

shape,    or      form     tantamount      to     abandoning    the     conspiracy.

Consequently, the record in this case does not support the notion

that    Abuzahra       abandoned    the     conspiracy     before      recounting    his

travels. See id. (explaining that "[m]ere cessation of activity in

furtherance of the conspiracy does not constitute withdrawal from

a conspiracy" (alteration in original) (internal quotation marks

omitted)).

             There is no need to tarry.             We conclude, without serious

question, that the court below did not clearly err in admitting the

post-Yemen statements.

             3.        At-Tibyan      Statements.         We    next    consider     the

statements       of    more   remote      figures     alleged    to    be   among   the

defendant's coconspirators.               Once again, we split the inquiry into

two    parts.         We   start   with    the    defendant's    challenge     to   the


                                           -45-
admission of instant messages from his at-Tibyan collaborators —

messages that tended to show that al-Qa'ida solicited translations

from the website's members.

           In the defendant's view, the evidence showing a link

between at-Tibyan and the charged conspiracy consisted of these

messages alone — and more was needed in order to invoke the hearsay

exception. See Bradshaw, 281 F.3d at 283 (requiring "corroboration

in the form of extrinsic evidence").       We need not weigh the

substance of this objection. Even if we assume for argument's sake

that the district court erred in admitting the at-Tibyan messages,

the error would be harmless.   After all, a conviction will stand,

notwithstanding a non-constitutional error, "as long as it can be

said 'with fair assurance, after pondering all that happened

without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.'"   Sasso, 695
F.3d at 29 (quoting Kotteakos v. United States, 328 U.S. 750, 765

(1946)).

           Our conclusion about the harmlessness of any error is

easily explained.   In this case, the relevance of the at-Tibyan

evidence is limited to the translation theory of guilt.    But the

Griffin Court's teachings, when applied here, render that theory of

guilt academic.     See supra Part II(B)(2) (explaining why the

defendant's conviction would endure even if the evidence were

insufficient to convict on the translation theory). And if we need


                               -46-
not consider whether sufficient evidence exists to undergird the

translation theory of guilt, it would be pointless to evaluate

whether some of that evidence should have been excluded.8                     It

follows that any error in the admission of such evidence is

perforce harmless.       See, e.g., United States v. Mitchell, 85 F.3d
800, 812 n.11 (1st Cir. 1996).

              4. Al-Qa'ida Statements. The defendant's last challenge

under Rule 801(d)(2)(E) implicates the district court's failure to

exclude statements of high-level al-Qa'ida leaders.                  In support,

the defendant asserts that any connection between those infamous

figures and himself was too attenuated to warrant admission of the

statements.

              This   might   be   a   different   case   had   the    challenged

statements been admitted for their truth. The government suggested

below that these statements qualified for the Rule 801(d)(2)(E)

exception because al-Qa'ida leaders "called for individuals to come

join al Qa'ida" and the defendant "tried to respond to that call,"

but the perimeter staked out by the government's rationale seems

vast.       Arguably, any pro-jihadi Muslim publicly announcing his

opinions would come within its borders.

              Here, however, we can leave the obvious concerns raised

by this scenario for another day.             It is virtually a tautology to


        8
       Of course, it is possible that this evidence, even if
harmless as to guilt, might have been so incendiary as to offend
Federal Rule of Evidence 403. We consider this possibility infra.

                                       -47-
say that in order to require a hearsay exception, a piece of

evidence must otherwise satisfy the definition of hearsay.                  See

United States v. Salameh, 152 F.3d 88, 112 (2d Cir. 1998).                  To

qualify as hearsay, a statement must be offered for its truth. See

Fed. R. Evid. 801(c)(2). The defendant directs us to no statements

of al-Qa'ida leaders that were admitted to prove the truth of the

matter asserted.

          This hardly seems to be an oversight.                It would, for

instance, defy logic to think that the government offered Abu Musab

al-Zarqawi's invective that "the American administration" has

"become an utter liar" to prove itself a perpetual prevaricator.

By the same token, it is plain that the government did not offer

Osama bin Laden's hypothesis that "[t]he wounds of the Muslims are

deep, very deep, in every place" to prove the depth and ubiquity of

Muslim wounds.     Because these coconspirator statements simply do

not fit within the taxonomy of Rule 801(d)(2)(E), the district

court did not clearly err in allowing them into evidence over such

an objection.

          5.      Recapitulation.      The   short   of   it    is   that   the

defendant's objections to the admission of coconspirator statements

are unavailing.    Collectively, those objections take too crabbed a

view of the relevant conspiracy, joust with harmlessly admitted

evidence, and tilt with windmills by addressing statements that do




                                    -48-
not meet the definition of hearsay.   When all is said and done, the

objections afford no basis for tampering with the jury's verdict.

             B.   Probative Value/Prejudicial Effect.

          The next cluster of contested evidentiary rulings relates

to the district court's admission of dozens of terrorism-related

pictures, videos, and printed materials.        This evidence, the

defendant insists, vastly exceeded what was necessary to prove the

government's case, inflamed the jury, and contaminated the verdict.

          Federal Rule of Evidence 403 governs this challenge.

That rule permits a court to "exclude relevant evidence if its

probative value is substantially outweighed by a danger of" certain

pitfalls, including "unfair prejudice" or "needlessly presenting

cumulative evidence."   Fed. R. Evid. 403.   Within this rubric, the

term "unfair prejudice" denotes "an undue tendency to suggest

decision on an improper basis, commonly, though not necessarily, an

emotional one."   Old Chief v. United States, 519 U.S. 172, 180

(1997) (internal quotation marks omitted).

          The role of an appellate court in conducting the triage

that Rule 403 contemplates is narrowly circumscribed.         "With

respect to evidentiary questions in general and Rule 403 in

particular, a district court virtually always is in the better

position to assess the admissibility of the evidence in the context

of the particular case before it."      Sprint/United Mgmt. Co. v.

Mendelsohn, 552 U.S. 379, 387 (2008).    As a natural corollary of


                               -49-
the district court's superior coign of vantage, that court's

striking of the Rule 403 balance between probative value and

prejudicial effect should not be disturbed unless an abuse of

discretion looms.       See id. at 384.     In undertaking such review, we

afford the district court "especially wide latitude."                       United

States v. Candelaria-Silva, 162 F.3d 698, 705 (1st Cir. 1998)

(internal     quotation    marks   omitted).      "Only    rarely     —    and   in

extraordinarily compelling circumstances — will we, from the vista

of a cold appellate record, reverse a district court's on-the-spot

judgment concerning the relative weighing of probative value and

unfair effect."       Pires, 642 F.3d at 12 (quoting Freeman v. Package

Mach. Co., 865 F.2d 1331, 1340 (1st Cir. 1988)).

              With this deferential standard in mind, we turn to the

defendant's contention that terrorist media admitted at trial

incited the jury to irrational decisionmaking.               We begin with a

frank acknowledgment that the collection of terrorist-related media

introduced     into    evidence    was   extensive.        According       to    the

defendant, the "most disturbing" items referenced beheadings.                    For

example, one witness testified about portions of a video in which

Abu   Musab    al-Zarqawi    extolled      the   decapitation   of        American

businessman     Nicholas    Berg   while    images    of   deceased       American

soldiers were displayed on screen.9 Other testimony indicated that


      9
       While this evidence was terrifying, we think that the
district court's handling of it was emblematic of the court's
measured approach: the court allowed descriptive testimony but did

                                     -50-
the defendant circulated a video depicting the beheading of Wall

Street Journal reporter Daniel Pearl.

           Of course, the defendant's Rule 403 challenge goes well

beyond evidence of beheadings.        He also assails the government's

introduction of more than thirty propaganda video clips, such as

al-Qa'ida's State of the Ummah; statements of Osama bin Laden and

Ayman al-Zawahiri in book and interview form; and dozens of images

portraying gripping scenes, such as the World Trade Center engulfed

in flames and al-Qa'ida leaders exhorting their followers.

           The defendant remonstrates that any appropriate use of

these materials was overwhelmed by the prejudice inherent in them.

This remonstrance lies at the heart of the defendant's claim of

error.   We test its soundness.

           In   this    instance,   the    first   half   of   the   probative

value/prejudicial effect dichotomy is easily satisfied.              Evidence

is relevant if it tends to make a material fact more or less

likely. See Fed. R. Evid. 401. The persuasiveness of the evidence

with respect to such a fact is an appropriate proxy for its

probative force.       See United States v. Lachman, 48 F.3d 586, 591

(1st Cir. 1995).

           The government proffered all of the disputed evidence on

the theory that the defendant either saw or read it and shaped his




not permit the video itself to be shown to the jury.

                                    -51-
worldview accordingly.         The evidence was relevant, the government

says, for two reasons.

            The first reason (stressed by the government at oral

argument) is breathtaking in its scope: the government labeled the

defendant's crimes "ideological" and argued that, as a result, his

speech and beliefs, as well as the writings and videos that he

consumed were integral to the charged crimes.                   We do not accept

this sweeping proposition.

            Courts must be wary of the particular perils associated

with prosecutions centered on ideology (which include, to use the

government's phrase, prosecutions centered on "propaganda").                     An

objective       observer    might    well   regard    the    sprawling   taxonomy

suggested by the government as a thinly disguised effort to saddle

defendants indiscriminately with the criminal and cultural baggage

of internationally notorious terrorists.              The government's embrace

of such a theory smacks of overreaching, and we give that theory no

weight.

            We have much less difficulty with the government's second

(more traditional) reason for urging a finding of relevance.                    The

government argues convincingly that the defendant's motive and

intent    are    material    facts    and   that     the    disputed   media   have

probative value with respect to those facts.                   Specifically, the

government posits that the defendant, inspired by terrorist rants,

developed an anti-American animus, which culminated in his decision


                                       -52-
to travel to Yemen to join in al-Qa'ida's struggle.                 The pictures,

videos, and literature that he absorbed and endorsed during that

evolutionary process, as well as the materials that he used to

recruit others to follow a similar path, doubtless bear on his

motive and intent. See, e.g., United States v. El-Mezain, 664 F.3d
467, 509-10 (5th Cir. 2011) (holding that material seized from the

defendant, "including images of violence and videos glorifying

Hamas and depicting Hamas leaders, was probative of the motive or

intent of the [defendant] to support Hamas"), cert. denied, 133 S.

Ct. 525 (2012); United States v. Jayyousi, 657 F.3d 1085, 1108

(11th Cir. 2011) (holding that televised interview with Osama bin

Laden was properly admitted as "state of mind evidence"); United

States    v.    Abu-Jihaad,      630 F.3d 102,    133-34    (2d   Cir.   2010)

(affirming conclusion that "pro-jihadist contents of the videos

were   relevant      to   understanding       [the    defendant's]     motive    and

intent").       While no picture, video, book, or tract spoke directly

to the defendant's purpose in going to Yemen, evidence need not

achieve the conspicuousness of a smoking gun in order to have

probative value.

               Probative value, however, is only one pan of the scale.

For    Rule    403   purposes,    that   value       must   be   juxtaposed     with

prejudicial effect (or, more precisely, with unfairly prejudicial

effect).       The juxtaposition in this case, the defendant suggests,




                                       -53-
indicates that the probative value of the evidence is substantially

overbalanced.

             To prove his point, the defendant argues long and loud

that the situation here reprises the situation in United States v.

Al-Moayad, 545 F.3d 139 (2d Cir. 2008).       The defendants there were

convicted of, among other things, conspiring and attempting to

provide material support to Hamas.       Id. at 145.   On appeal, they

complained about the admission of the testimony of Gideon Black,

who gave a graphic, first-hand account concerning a suicide bombing

aboard a bus in Tel Aviv.    Id. at 152-53.    They likewise complained

about the testimony of Yahya Goba, who told the jury about an al-

Qa'ida training camp that he attended, recounting Osama bin Laden's

visit there and commenting on a video documenting that visit.      Id.

at 156-57.

             The Second Circuit concluded that this testimony had been

improvidently admitted.      In reaching this conclusion, the court

found the probative value of Black's testimony infinitesimal:

although the government offered the testimony to establish the

defendants' knowledge of Hamas's violent activities, the "bombing

was almost entirely unrelated to the elements of the charges," id.

at 161, and in all events the defendants had offered to stipulate

unqualifiedly to their knowledge that Hamas engaged in violent

activities, id. at 160-61.     Thus, Black's "extended account of the




                                  -54-
tragedy        could   not   reasonably   be    considered   part    of"   the

government's narrative.          Id. at 161.

                The court offered much the same critique with respect to

Goba.        A "mujahidin form" required for entry into al-Qa'ida camps

mentioned one defendant, and the ostensible purpose of Goba's

testimony was to explain that form's significance.                Id. at 156.

Despite the tenuous nature of this link to the case, the district

court "never appear[ed] to have assessed the probative value" of

the testimony. Id. at 163. Without some "assurance that the court

conscientiously balanced the probative value of the testimony

against its prejudicial effect," the "highly inflammatory and

irrelevant" testimony and accompanying bin Laden video should have

been excluded.         Id.

                It is hen's-teeth rare that two cases involving different

parties, different facts, and different scenarios will be of much

assistance        through    a    comparative    analysis    of     Rule   403

determinations.        These determinations are case-specific and it is

readily apparent that Al-Moayad and the case at hand are not fair

congeners. Although the defendant's counsel in this case stated at

one point that he could "virtually stipulate to the defendant's

state of mind," no actual stipulation was ever proffered or made.10


        10
       We do not mean to imply that a stipulation would necessarily
have dictated the result of a Rule 403 analysis. To the contrary,
"the prosecutor's choice [not to accept a defendant's stipulation]
will generally survive a Rule 403 analysis when a defendant seeks
to force the substitution of an admission for evidence creating a

                                      -55-
          Perhaps   more   important,   the   evidence   of   which   the

defendant complains was (unlike the evidence challenged in Al-

Moayad) central to the government's narrative: the government's

case depended on proving that the defendant's actions emanated from

views that, over time, had aligned with al-Qa'ida's.          The media

that he consumed en route to forming those views is a salient part

of the story.

          Moreover, that part of the story was fiercely contested.

Although the defendant indicated a willingness to admit that he

admired al-Qa'ida's ideals, he steadfastly disassociated himself

from any anti-American actions involving violence.       As he put it,

his beliefs "would prevent [him] from attacking fellow Americans

within the United States or outside of it."     In the same vein, his

counsel cast Yemen as nothing more than a "free trip" for the

defendant to "do what he wanted to do" — seek out a scholarly

community. The challenged evidence helped to tell a different tale

— and it tended to make the defendant's account less believable.

          We summarize succinctly.      On the pivotal issue of his

state of mind with respect to his Yemen trip, the defendant refused


coherent narrative of his thoughts and actions in perpetrating the
offense for which he is being tried." United States v. Balsam, 203
F.3d 72, 84 (1st Cir. 2000) (alteration in original) (quoting Old
Chief, 519 U.S. at 192); see United States v. Hammoud, 381 F.3d
316, 342 n.12 (4th Cir. 2004) (en banc) (explaining that where
proffered stipulation "would not relieve the Government of the
burden of demonstrating that [the defendant] knew that Hizballah
engaged in terrorist activity," it did not have to be accepted),
vacated on other grounds, 125 S. Ct. 1051 (2005).

                                -56-
to yield an inch.     His objections below largely overlooked (or, at

least,     implausibly     discounted)   the   potential   value   of    the

challenged evidence in undercutting his insistence that his motive

in   going    to   Yemen    was   benign.      Al-Moayad   is,   therefore,

distinguishable.     See El-Mezain, 664 F.3d at 511 (distinguishing

Al-Moayad "because evidence of Hamas violence found on the premises

of [the defendant] tended to rebut the defendants' denial that they

supported Hamas").

             Even apart from Al-Moayad, the defendant mounts an all-

out attack on the Rule 403 balancing performed by the court below.

Despite the deferential standard of review, we do not suggest that

such decisions are by any means insulated from effective appellate

oversight. Indeed, we have demonstrated our willingness to reverse

such rulings when the interests of justice so require.           We did so,

for instance, in a case in which "there were no findings on

prejudice and probativeness, and a 'hair-trigger' decision was

made."   Rubert-Torres v. Hosp. San Pablo, Inc., 205 F.3d 472, 479

(1st Cir. 2000).

             Here, however, the record is replete with manifestations

of the district court's conscientious Rule 403 evaluations.             There

would be little point in cataloguing each and every illustration of

the court's careful stewardship.            One concrete example should

suffice.




                                    -57-
             At   oral     argument,    the        defendant   emphasized     the

prejudicial impact of the "Texas BBQ" video — so called because the

defendant used that phrase to refer to the remains of American

soldiers shown in the video.       When the defendant objected to this

evidence, the district court entertained arguments on both the

importance of the evidence to the government and its potential to

inflame the jury.        After fully considering these arguments, the

court found that the video would be "very probative" in rebutting

the defendant's mantra that his moderate beliefs prevented him from

attacking     Americans.      Relatedly,       the    court    determined    that

describing the more gruesome elements through witness testimony,

rather than publishing the video to the jury, would go "a great

distance to minimizing unfair prejudice" and would render the video

"significantly less inflammatory." Such painstaking consideration

of a Rule 403 objection hardly can be deemed arbitrary, and the

defendant directs us to no other portion of the record indicating

that   the   district    court   engaged      in    anything   approaching   the

thoughtless discarding of Rule 403 issues.

             The defendant's most powerful argument under Rule 403 is

fueled by the sheer mass of the circumstantial evidence introduced

by the government to show motive and intent.              Dozens of terrorist

videos, writings, and images are in play here.                 This raises the

specter, skillfully evoked by the defendant and some of the amici,

that the cumulative effect of the evidence caused unfair prejudice.


                                       -58-
           The district court addressed this cumulativeness concern

on several occasions.      We offer two representative vignettes.

           On the 10th day of trial, the court noted its concern

"that at some point the evidence becomes so cumulative that unfair

prejudice outweighs probative value."           The court found, however,

that "we're not at that point."           On the 25th day of trial, the

court overruled an objection that the government's evidence was so

cumulative as to be unfairly prejudicial.         The court observed that

the very volume of terrorism evidence viewed by the defendant

"might have some probative value as to [his] obsessiveness" with

the subject.

           There is a line past which the government's introduction

of relevant evidence for the legitimate advancement of its case

goes too far.     When that line is crossed, fair play morphs into

piling on.      But that line is hard to draw, and there is no

mathematically precise way in which to plot it.

           When we pressed the parties at oral argument as to when

and where the district court should have drawn the line, neither

side gave us any serviceable guide for determining which particular

video, image, or book was the straw that broke the camel's back.

Rather, the parties resorted to generalities.

           The parties' inability to plot a well-defined line is

understandable.     The    point   at   which   relevant   and    admissible

evidence   lapses   into   relevant     but   cumulative   (and    therefore


                                   -59-
inadmissible) evidence is murky.                    Moreover, it is different in

every case. A court simply cannot say with any degree of assurance

that thirteen images of Osama bin Laden may safely be admitted, but

that the fourteenth image ought to be excluded.

             In the last analysis, the lack of a scientifically

accurate measuring device reinforces both the importance of the

trial   judge's       role      and    the   wisdom       of     affording    substantial

deference to his balancing decision.                  In this case, we think it is

plain   that    the       question     of    whether       the    quantum     of   evidence

introduced by the government crossed the indistinct boundary that

separates      the    permissible          from     the    impermissible       is    fairly

debatable.     The district court gave this fairly debatable question

careful   attention,         and      we   are    reluctant       to    second-guess    its

judgment.      After all, "the very closeness of the question favors

the district court's reconciliation of the competing centrifugal

and centripetal forces" that attend the striking of the delicate

balance that Rule 403 demands.                   Pires, 642 F.3d at 12.            We hold,

therefore, that the district court's rejection of the defendant's

cumulativeness objections, though not inevitable, was not an abuse

of discretion.

             Let     us    be    perfectly        clear.         We    are   mindful   that

terrorism-related evidence is often emotionally charged.                            Courts,

with good reason, have on occasion termed such evidence "alarming,"

United States v. Benkahla, 530 F.3d 300, 310 (4th Cir. 2008),


                                             -60-
"disturbing," Salameh, 152 F.3d at 122, and even "blood curdling,"

United States v. Mubayyid, 658 F.3d 35, 56 (1st Cir. 2011).                                       But

much of this emotional overlay is directly related to the nature of

the crimes that the defendant has set out to commit.                                   It should not

surprise       a    defendant         that       proof    of        his    participation         in

conspiracies to provide material support to terrorist organizations

and   to       kill    Americans           here     and    abroad          will    engender      the

presentation          of    evidence        offensive          to    the     sensibilities        of

civilized people.               See El-Mezain, 664 F.3d at 511.                           Terrorism

trials are not to be confused with high tea at Buckingham Palace.

               The     Fifth      Circuit          wisely       observed,          in     analogous

circumstances,         that      in    a    terrorism          case,       "it    is    inescapable

. . . that there would be some evidence about violence and

terrorist activity."             Id.       So it is here.

               This brings us to the ultimate question that underlies a

claim of error based on Rule 403: whether the district court abused

its   discretion           in   holding       that       the    probative         worth     of    the

challenged         evidence      was       not    substantially             outweighed      by    its

prejudicial impact.             We think that this question must be answered

favorably to the district court.

               The government's evidence plainly packed an emotional

punch, but Rule 403 does not ensure that trials — even criminal

trials     —    will       be   antiseptic         affairs.               Litigants      invariably

introduce particular evidence as part of an effort to sway jurors


                                                  -61-
to their point of view.          In that sense, "all evidence is meant to

be prejudicial." United States v. Rodriguez-Estrada, 877 F.2d 153,

156 (1st Cir. 1989).        Rule 403 was never designed to alter that

reality.   "[I]t is only unfair prejudice which must be avoided."

Id. (emphasis in original).

             We   cannot   say    that   the   district   court's    Rule   403

determinations offended this principle.             For the most part, the

evidence of which the defendant complains served to discredit his

claim that his purpose in Yemen was innocuous. This is significant

because "[e]vidence which tends to rebut a defendant's claim of

innocent action is unlikely to be unduly prejudicial."              El Mezain,
664 F.3d at 509.      The court below carefully superintended the ebb

and flow of the evidence, displayed a high degree of sensitivity in

regard to Rule 403 concerns, took pains to minimize the impact of

potentially inflammatory bits of evidence, and gave the jury

suitably prophylactic instructions. There is no reason to believe,

on this record, that the verdict was the result of passion or

prejudice.

                                 C.   Thumbnails.

             The defendant has an additional shot in his sling.             He

objects here, as he did below, to the admission of "thumbnail"

images retrieved from his computer.            In support, he argues that

such images can exist on a person's computer without the person's

involvement or knowledge.


                                       -62-
             The defendant couches this argument in the idiom of Rule

403 — but this may not be a Rule 403 objection at all.               Instead, it

may properly be viewed either as an objection to the relevance of

the evidence, see Fed. R. Evid. 401, or as an objection to the lack

of a proper foundation, see Fed. R. Evid. 901.

             In the end, it does not matter how we characterize this

objection.     Regardless, the objection goes to the weight of the

evidence, not to its admissibility. One logical inference from the

discovery of the thumbnails is that the defendant viewed and

approved of such images.             See El-Mezain, 664 F.3d at 510.          The

government was free to argue in favor of this inference, and the

defendant was free to argue otherwise.              Jurors are not so naive

that they must be shielded from choosing among reasonable but

competing inferences extractable from proven facts.

             To say more would be pointless.              The objection to the

introduction of the thumbnails was appropriately overruled.

                           D.   Failure to Disclose.

             The next disputed evidentiary ruling is of a different

genre.   In a criminal case, the Fifth Amendment imposes certain

disclosure    obligations       on    the   government.      These   disclosure

obligations were most famously articulated in the Supreme Court's

watershed decision in Brady v. Maryland, 373 U.S. 83 (1963).

             The   Brady   Court     held   that   "the    suppression   by   the

prosecution of evidence favorable to an accused upon request


                                        -63-
violates due process."        Id. at 87.      This "no-fault disclosure

obligation," Haley v. City of Boston, 657 F.3d 39, 48 (1st Cir.

2011), applies "irrespective of the good faith or bad faith of the

prosecution," Brady, 373 U.S. at 87.

             It is important to remember that in Brady, the Court

"wielded a scalpel, not a meat-axe."        Haley, 657 F.3d at 48.         "The

Justices made it transparently clear that the newly announced no-

fault disclosure obligation does not cover all evidence but,

rather, only 'evidence [that] is material either to guilt or to

punishment.'"       Id. (alteration in original) (quoting Brady, 373
U.S. at 87). This taxonomy includes any evidence that fairly tends

to negate guilt, mitigate punishment, or undermine the credibility

of government witnesses, including evidence known only to police

investigators and not to the prosecutor.         See Strickler v. Greene,

527 U.S. 263,   281-82   (1999).     Reversal   is   warranted    if   the

government    improperly     withholds   Brady   material   and   prejudice

results.     See id.

             The defendant in this case essays a Brady claim.                He

alleges that defense counsel received a tip that his client had

refused a solicitation, relayed through either an undercover agent

or a cooperating informant, to engage in criminal acts.              He moved

to compel production of this evidence.           The government responded

with a representation that it possessed no such evidence.




                                   -64-
            The district court held a hearing on this motion.

Following the hearing, the court reviewed in camera an ex parte

proffer by the government. It then denied the defendant's motion.

It is to this ruling that the defendant takes exception.

            The defendant's position can be stated without much

ceremony.     He suggests that evidence of his refusal to commit a

crime would have reinforced a central theme of the defense: that

although    he   may     have   sympathized    with   al-Qa'ida   and    spoken

glowingly of the virtues of jihad, he nonetheless avoided crossing

the line into criminal activity.             The defendant further suggests

that such evidence would have impeached Abuzahra's testimony that

the defendant was ready and willing to commit terrorist acts.

            We have inspected the government's in camera submission.

Due to the confidential nature of this submission, we think it

prudent to refrain from any detailed description.                 For present

purposes, it suffices to say that both the content and the timing

of the contact disclosed in the government's in camera submission

militate against a finding that the conversation in question

constituted      Brady    material.     First,    the   transcript      of   that

conversation does not show any solicitation of the defendant's

participation in further terrorist acts.           Second, given the timing

of the contact, even a rebuffed solicitation would have had no real

probative value.




                                      -65-
           We review a district court's decision that particular

evidence     does   not    constitute     Brady    material     for      abuse    of

discretion.    See United States v. DeCologero, 530 F.3d 36, 65 (1st

Cir. 2008).

           Because the material withheld by the government was

tangential    to    the   issues   in    the   case,   we    find   no   abuse    of

discretion in the district court's judgment that the material was

not "discoverable."

                           E.    Expert Witnesses.

           The last group of contested evidentiary rulings deals

with expert witnesses.          The defendant sought to present no fewer

than eight experts at trial.            The district court allowed six of

these experts to testify, but excluded the remaining two.                        The

defendant complains about the dual exclusion.                 We review orders

excluding expert witnesses for abuse of discretion. See Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 141-42 (1999); United States v.

Hoffman, 832 F.2d 1299, 1310 (1st Cir. 1987).

           The first excluded expert was Dr. Steven Durlauf.                     The

defendant sought to have him present mathematical formulae for the

purpose of undermining the opinion of one of the government's

experts, Evan Kohlmann, with respect to the latter's method of

defining who was an al-Qa'ida adherent.                     The district court

rejected this proffered testimony on the primary ground that

Kohlmann never claimed that his conclusions comported with, or were


                                        -66-
based        upon,    scientific   standards.11     We   discern   no    abuse   of

discretion.

                Under Federal Rule of Evidence 702, a district court

pondering whether to admit expert testimony must determine, among

other things, whether the proffered testimony is tied closely

enough to the facts to "assist the trier of fact."                      Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 591-93 (1993); see United

States v. Shay, 57 F.3d 126, 132-33 (1st Cir. 1995).               To forge this

link, there must be "a valid connection . . . between the expert's

testimony and a disputed issue."            Shay, 57 F.3d at 133 n.5.

                Viewed against this backdrop, the district court had a

plausible basis for rejecting Dr. Durlauf's testimony.                   There was

simply no "fit" between what Kohlmann described as the basis for

his opinion and the criticism of that opinion that Dr. Durlauf

proposed       to     make.   Admitting   Dr.     Durlauf's   testimony     would,

therefore, have been akin to inserting a square peg into a round

hole.

                The second excluded expert witness was Dr. Brian Glyn

Williams.            The defendant tendered this witness in a professed

effort to rebut Kohlmann's testimony about both the efficacy of

jihadi videos in generating recruits for al-Qa'ida and the purpose


        11
       As an alternative ground for exclusion, the district court
pointed out that the defendant had not given the government proper
notice of the substance of Dr. Durlauf's proposed testimony. See
Fed. R. Crim. P. 16(b)(1)(C). There is no need for us to address
this alternative ground.

                                        -67-
behind    the   production   of   those    videos.   The   district    court

determined that this testimony would not be helpful to the jury.

This ruling, too, was within the compass of the district court's

discretion.

            It is common ground that a trial court may bar expert

testimony if that testimony will not assist the jury to sort out

contested issues.     See Fed. R. Evid. 702; see also Daubert, 509
U.S. at 592-93; United States v. Tetioukhine, 725 F.3d 1, 6-8 (1st

Cir. 2013).     In this case, whether the jihadi videos discussed by

Kohlmann were effective as a recruiting tool was a non-issue.

Rather, the relevant issue was whether the defendant intended to

provide material support by helping al-Qa'ida to produce the

videos.    See, e.g., Al Kassar, 660 F.3d at 129; Jayyousi, 657 F.3d

at 1105. Even if the videos were not an effective recruiting tool,

this lack of efficacy would not dissipate the defendant's criminal

intent. Seen in this light, Dr. Williams's proffered testimony had

no bearing on the relevant issue and perforce would not have helped

the jury to resolve it.

            Much the same can be said about Dr. Williams's proffered

testimony about al-Qa'ida's purpose in making the videos.             Within

the margins of this prosecution, it was immaterial whether al-

Qa'ida's purpose was for recruiting (as Kohlmann indicated) or to

boost morale (as Dr. Williams would have testified).          Either way,

the videos would constitute material support.         Paving the way for


                                    -68-
the jury to choose between the witnesses' competing assessments of

al-Qa'ida's aims would, therefore, have been an empty exercise.

See, e.g., United States v. Maxwell, 254 F.3d 21, 25-26 (1st Cir.

2001).

           We add a coda.     The proffered testimony of Drs. Durlauf

and Williams was cumulative.        One of the expert witnesses who was

allowed to testify on the defendant's behalf, Dr. Marc Sageman,

made essentially the same points that the defendant sought to

pursue through the two excluded experts.       The cumulative nature of

the excluded testimony, in itself, adequately underpinned the

district court's exclusionary rulings.        See Bobby v. Van Hook, 558
U.S. 4, 12 (2009) (per curiam); LaPlace-Bayard v. Batlle, 295 F.3d
157, 163-64 (1st Cir. 2002).

V.   THE SENTENCE

           We   have   one   more   stop   before   we   reach   our   final

destination.    The probation office prepared the presentence report

based on the 2011 version of the federal sentencing guidelines, and

the district court embraced that premise.           The defendant asserts

that the court should have used the November 2003 version of the

guidelines because the relevant criminal activity was the Yemen

trip (which occurred early in 2004).

           This bevue is material, the defendant says, because of a

key difference between the two editions of the guidelines.             That

difference came about when the Sentencing Commission amended the


                                    -69-
guidelines in November of 2004.          See USSG §2A1.5(a) (Nov. 2004).

The amendment, which remained in place through ensuing editions of

the guidelines (up to and including the November 2011 edition), had

the effect of boosting the defendant's base offense level (BOL) by

five levels for one of the linchpin counts of conviction.12 Compare

id. §2A1.5(a) (Nov. 2003), with id. §2A1.5(a) (Nov. 2011).

             As a general rule, a sentencing court should use the

version of the guidelines in effect at the time of the disposition

hearing.    See United States v. Harotunian, 920 F.2d 1040, 1041-42

(1st Cir. 1990).      But this rule, like every other general rule,

admits of exceptions.      One such exception obtains when the Ex Post

Facto Clause, U.S. Const. art. I, § 9, cl. 3, is implicated.                The

application of a particular version of the guidelines raises ex

post    facto   concerns   if   that    version   increases   the   level   of

punishment for a crime above that in place when the crime was

committed.      See Peugh v. United States, 133 S. Ct. 2072, 2078

(2013).

             The district court sentenced the defendant in 2012.

Thus, in the absence of ex post facto implications, the then-

current edition of the sentencing guidelines (published in November




       12
       The seven counts of conviction were grouped for sentencing
purposes. See USSG §3D1.2. The amendment in question affected
count 2, which was one of the counts that had the highest BOL and,
thus, figured prominently in the overall sentencing calculus.

                                       -70-
2011) was the appropriate reference point.           See Harotunian, 920
F.2d at 1041-42.

            The defendant counters that his culpable activity was

complete before the guidelines were amended in 2004.            To avoid ex

post facto concerns, therefore, the court should have employed the

earlier, less draconian, version of the guidelines, promulgated in

November 2003.     To the extent that this assignment of error poses

a question of law, it engenders de novo review.        See United States

v. Goergen, 683 F.3d 1, 3 (1st Cir. 2012); United States v.

LaCroix, 28 F.3d 223, 226 (1st Cir. 1994). To the extent, however,

that it hinges on the sentencing court's factfinding, it can be

disturbed   only   if   that   factfinding    is   shown   to   be   clearly

erroneous. See United States v. David, 940 F.2d 722, 739 (1st Cir.

1991).

            We acknowledge that the defendant's premise is largely

correct: if all of the culpable criminal activity were completed

before the relevant guidelines were made more stringent, then the

district court would in all probability have had to apply the

earlier version of the guidelines.13         See, e.g., United States v.

Bennett, 37 F.3d 687, 698-700 (1st Cir. 1994); Harotunian, 920 F.2d
13
       We hedge this statement because, as an alternative ground
in support of the sentencing court's use of the 2011 version of the
guidelines, the government asks us to apply the so-called "one
book" rule.    See USSG §1B1.11(b)(2); Goergen, 683 F.3d at 3.
Inasmuch as we conclude that the charged conspiracies extended
beyond the effective date of the 2004 amendment, we do not reach
this issue.

                                  -71-
at 1042.      But the conclusion that the defendant draws from this

premise is wrong.         The sentencing court determined as a matter of

fact, at least impliedly, that the charged conspiracies continued

well   into    2006.        The    court    similarly       determined    that   the

defendant's culpable conduct continued for that same period of

time. These determinations are not clearly erroneous; indeed, they

are consistent with the heavy weight of the evidence adduced at

trial.   See supra Part II(A).

              Seen   in   this     light,   the      defendant's   assignment    of

sentencing error falters.           Because his culpable criminal activity

continued past the point when the November 2004 amendment to the

guidelines went into effect, the district court did not err in

using the current version of the guidelines.                   "[T]he guidelines

apply to a defendant whose offense begins before the guidelines'

effective date and continues after the effective date." David, 940
F.2d at 739. When a defendant participates in a conspiracy and the

duration of that conspiracy extends past the effective date of a

change in the guidelines, the new version of the guidelines

ordinarily     applies     to     the   whole   of    the   defendant's   culpable

conduct. See United States v. Aviles, 518 F.3d 1228, 1230-31 (11th

Cir. 2008); United States v. Zimmer, 299 F.3d 710, 717-18 (8th Cir.

2002); United States v. Regan, 989 F.2d 44, 48 (1st Cir. 1993).                   In

such a scenario, no ex post facto concerns are present.




                                         -72-
             That ends this aspect of the matter.         We hold that the

district    court   appropriately   referred   to   the   version   of   the

guidelines then in effect — the 2011 version — when sentencing the

defendant.

VI.   CONCLUSION

             Cases like this one present a formidable challenge to the

parties and to the trial court: the charged crimes are heinous, the

evidentiary record is vast, the legal issues are sophisticated, and

the nature of the charges ensures that any trial will be electric.

In this instance, all concerned rose to meet this formidable

challenge.    The lawyers on both sides performed admirably, and the

able district judge presided over the case with care, skill, and

circumspection.     After a painstaking appraisal of the record, the

briefs, and the relevant case law, we are confident — for the

reasons elucidated above — that the defendant was fairly tried,

justly convicted, and lawfully sentenced.

             We do not pretend to understand why the defendant chose

to go down such a treacherous path.        Nevertheless, the jury found

that he knowingly and intentionally made that choice, and that

finding is both supported by the clear weight of the evidence and

untainted by legal error.     We need go no further.



Affirmed.




                                    -73-
                                  Appendix

18 U.S.C. § 371. Conspiracy to commit offense or to defraud United

States

If two or more persons conspire either to commit any offense

against the United States, or to defraud the United States, or any

agency thereof in any manner or for any purpose, and one or more of

such persons do any act to effect the object of the conspiracy,

each shall be fined under this title or imprisoned not more than

five years, or both.

If, however, the offense, the commission of which is the object of

the conspiracy, is a misdemeanor only, the punishment for such

conspiracy shall not exceed the maximum punishment provided for

such misdemeanor.

18 U.S.C. § 956. Conspiracy to kill, kidnap, maim, or injure

persons or damage property in a foreign country

(a)       (1)   Whoever,    within    the    jurisdiction      of    the    United

          States,   conspires      with     one    or   more   other      persons,

          regardless of where such other person or persons are

          located, to commit at any place outside the United States

          an act that would constitute the offense of murder,

          kidnapping,      or   maiming     if    committed    in   the    special

          maritime and territorial jurisdiction of the United

          States shall, if any of the conspirators commits an act

          within the jurisdiction of the United States to effect

                                     -74-
           any object of the conspiracy, be punished as provided in

           subsection (a)(2).

           *     *   *

(b)   Whoever,   within   the   jurisdiction   of   the    United    States,

conspires with one or more persons, regardless of where such other

person or persons are located, to damage or destroy specific

property situated within a foreign country and belonging to a

foreign government or to any political subdivision thereof with

which the United States is at peace, or any railroad, canal,

bridge,   airport,   airfield,    or   other   public     utility,   public

conveyance, or public structure, or any religious, educational, or

cultural property so situated, shall, if any of the conspirators

commits an act within the jurisdiction of the United States to

effect any object of the conspiracy, be imprisoned not more than 25

years.

18 U.S.C. § 1001. Statements or entries generally

(a) Except as otherwise provided in this section, whoever, in any

matter within the jurisdiction of the executive, legislative, or

judicial branch of the Government of the United States, knowingly

and willfully—

           (1) falsifies, conceals, or covers up by any trick,

           scheme, or device a material fact;

           (2) makes any materially false, fictitious, or fraudulent

           statement or representation; or


                                   -75-
            (3) makes or uses any false writing or document knowing

            the same to contain any materially false, fictitious, or

            fraudulent statement or entry;

shall be fined under this title, imprisoned not more than 5 years

or, if the offense involves international or domestic terrorism (as

defined in section 2331), imprisoned not more than 8 years, or

both.   If the matter relates to an offense under chapter 109A,

109B, 110, or 117, or section 1591, then the term of imprisonment

imposed under this section shall be not more than 8 years.

*   *   *

18 U.S.C. § 2332. Criminal penalties

(a) Homicide.—Whoever kills a national of the United States, while

such national is outside the United States, shall—

            (1) if the killing is murder (as defined in section

            1111(a)), be fined under this title, punished by death or

            imprisonment for any term of years or for life, or both;

            (2) if the killing is a voluntary manslaughter as defined

            in section 1112(a) of this title, be fined under this

            title or imprisoned not more than ten years, or both; and

            (3) if the killing is an involuntary manslaughter as

            defined in section 1112(a) of this title, be fined under

            this title or imprisoned not more than three years, or

            both.




                                 -76-
(b) Attempt or conspiracy with respect to homicide.—Whoever outside

the United States attempts to kill, or engages in a conspiracy to

kill, a national of the United States shall—

              (1) in the case of an attempt to commit a killing that is

              a murder as defined in this chapter, be fined under this

              title or imprisoned not more than 20 years, or both; and

              (2) in the case of a conspiracy by two or more persons to

              commit a killing that is a murder as defined in section

              1111(a) of this title, if one or more of such persons do

              any overt act to effect the object of the conspiracy, be

              fined under this title or imprisoned for any term of

              years or for life, or both so fined and so imprisoned.

*   *     *

(d) Limitation on prosecution.—No prosecution for any offense

described in this section shall be undertaken by the United States

except on written certification of the Attorney General or the

highest       ranking     subordinate    of    the   Attorney    General     with

responsibility for criminal prosecutions that, in the judgment of

the certifying official, such offense was intended to coerce,

intimidate,      or     retaliate   against    a   government   or   a   civilian

population.

18 U.S.C. § 2339A. Providing material support to terrorists

(a) Offense.—Whoever provides material support or resources or

conceals or disguises the nature, location, source, or ownership of


                                        -77-
material support or resources, knowing or intending that they are

to be used in preparation for, or in carrying out, a violation of

section 32, 37, 81, 175, 229, 351, 831, 842(m) or (n), 844(f) or

(i), 930(c), 956, 1091, 1114, 1116, 1203, 1361, 1362, 1363, 1366,

1751, 1992, 2155, 2156, 2280, 2281, 2332, 2332a, 2332b, 2332f,

2340A, or 2442 of this title, section 236 of the Atomic Energy Act

of 1954 (42 U.S.C. 2284), section 46502 or 60123(b) of title 49, or

any offense listed in section 2332b(g)(5)(B) (except for sections

2339A and 2339B) or in preparation for, or in carrying out, the

concealment of an escape from the commission of any such violation,

or attempts or conspires to do such an act, shall be fined under

this title, imprisoned not more than 15 years, or both, and, if the

death of any person results, shall be imprisoned for any term of

years or for life.   A violation of this section may be prosecuted

in any Federal judicial district in which the underlying offense

was committed, or in any other Federal judicial district as

provided by law.

(b) Definitions.—As used in this section —

          (1) the term "material support or resources" means any

          property, tangible or intangible, or service, including

          currency or monetary instruments or financial securities,

          financial services, lodging, training, expert advice or

          assistance,    safehouses,   false    documentation   or

          identification, communications equipment, facilities,


                               -78-
          weapons, lethal substances, explosives, personnel (1 or

          more individuals who may be or include oneself), and

          transportation, except medicine or religious materials;

          (2) the term "training" means instruction or teaching

          designed to impart a specific skill, as opposed to

          general knowledge; and

          (3) the term "expert advice or assistance" means advice

          or assistance derived from scientific, technical or other

          specialized knowledge.

18 U.S.C. § 2339B. Providing material support or resources to

designated foreign terrorist organizations

(a) Prohibited activities.—

          (1) Unlawful conduct.—Whoever knowingly provides material

          support or resources to a foreign terrorist organization,

          or attempts or conspires to do so, shall be fined under

          this title or imprisoned not more than 15 years, or both,

          and, if the death of any person results, shall be

          imprisoned for any term of years or for life. To violate

          this paragraph, a person must have knowledge that the

          organization is a designated terrorist organization (as

          defined in subsection (g)(6)), that the organization has

          engaged or engages in terrorist activity (as defined in

          section 212(a)(3)(B) of the Immigration and Nationality

          Act), or that the organization has engaged or engages in


                               -79-
            terrorism (as defined in section 140(d) (2) of the

            Foreign Relations Authorization Act, Fiscal Years 1988

            and 1989

*   *   *

*   *   *

(g) Definitions.—As used in this section —

            *     *     *

            (4) the term “material support or resources” has the same

            meaning given that term in section 2339A (including the

            definitions       of   “training”     and        “expert   advice   or

            assistance” in that section);

            *     *     *

            (6)       the   term   "terrorist     organization"        means    an

            organization designated as a terrorist organization under

            section 219 of the Immigration and Nationality Act.

(h) Provision of personnel.—No person may be prosecuted under this

section in connection with the term “personnel” unless that person

has knowingly provided, attempted to provide, or conspired to

provide a foreign terrorist organization with 1 or more individuals

(who may be or include himself) to work under that terrorist

organization's        direction    or   control   or    to    organize,   manage,

supervise, or otherwise direct the operation of that organization.

Individuals who act entirely independently of the foreign terrorist

organization to advance its goals or objectives shall not be


                                        -80-
considered to be working under the foreign terrorist organization's

direction and control.

(i)   Rule   of   construction.—Nothing   in   this   section   shall   be

construed or applied so as to abridge the exercise of rights

guaranteed under the First Amendment to the Constitution of the

United States.

(j) Exception.—No person may be prosecuted under this section in

connection with the term "personnel", "training", or "expert advice

or assistance" if the provision of that material support or

resources to a foreign terrorist organization was approved by the

Secretary of State with the concurrence of the Attorney General.

The Secretary of State may not approve the provision of any

material support that may be used to carry out terrorist activity

(as defined in section 212(a)(3)(B)(iii) of the Immigration and

Nationality Act).




                                 -81-